—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered May 6, 1994, convicting defendant, upon his pleas of guilty, of attempted criminal sale and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 2 to 6 years, unanimously affirmed.
Defendant’s claim that the sentencing court erred in enhancing his bargained-for sentence without inquiring into the validity of the postplea arrest, that constituted a violation of his plea bargain, is unpreserved as a matter of law, no such claim having been raised before the sentencing court (People v Lewis, 214 AD2d 415, lv denied 86 NY2d 797), and we decline to review it in the interest of justice. Were we to review it, we would find that the court was not obliged to conduct any such inquiry where defendant himself never challenged the validity of the arrest, and indeed was pleading guilty in connection therewith (People v Coleman, 211 AD2d 562, lv denied 85 NY2d 937). Concur—Sullivan, J. P., Ellerin, Ross, Williams and Andrias, JJ.